DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2008/0089554 to Tabankin et al.


Regarding claim 1. Tabankin discloses an image processing circuitry (Fig. 3B, “input data 304 may be input via a keyboard 301. The input data 304 would then be encrypted by the encryption device 320. Data may also be received from a retina scanner 302 or a fingerprint scanner 301”, paragraph 41) configured to: 
obtain biometric feature data being indicative of at least one biometric feature of a user of an imaging device (Fig. 3B, “input data 304 may be input via a keyboard 301. The input data 304 would then be encrypted by the encryption device 320. Data may also be received from a retina scanner 302 or a fingerprint scanner 301”, paragraph 41); 
obtain image data from the imaging device used by the user (“a portable handheld device having a camera for taking an image and an encoder for encoding the image with GPS or other data”, paragraph 11); and 
associate the biometric feature data with the image data for verifying the user (“a portable handheld device having a camera for taking an image and an encoder for encoding the image with GPS or other data. Such other data may include, but is not limited to, a randomly generated number, a user's name and/or address, a subject's name and/or address, a social security number, an ID number, a phone number, a voice print, a color coded series of dots or other symbols, a message in Morse code (dots/dashes), a password (alpha-numeric digits), a singer's information, a song writer's information, a publisher's information, a copyright symbol, an advertising phrase, a fingerprint, an iris scan, other biometric data including a retina scan, DNA information, and a blood type, a military ID number, a vehicle identification number (VIN), a user ID number or a GSM SIM card numbe”, paragraph 11).Regarding claim 2. Tabankin discloses wherein the at least one biometric feature is based on at least one of a fingerprint scan, a face scan, a retina scan, and an iris scan (“data may include, but is not limited to, a randomly generated number, a user's name and/or address, a subject's name and/or address, a social security number, an ID number, a phone number, a voice print, a color coded series of dots or other symbols, a message in Morse code (dots/dashes), a password (alpha-numeric digits), a singer's information, a song writer's information, a publisher's information, a copyright symbol, an advertising phrase, a fingerprint, an iris scan, other biometric data including a retina scan, DNA information, and a blood type, a military ID number, a vehicle identification number (VIN), a user ID number or a GSM SIM card numbe”, paragraph 11).Regarding claim 3. Tabankin discloses to: watermark the image data with the biometric feature data, thereby associating the biometric feature data with the image data (“other types of data can be used to make the watermark. Biometric data is particularly useful for this, and can include fingerprint data obtained by a fingerprint scanner, retina information, iris information, DNA information, etc.”, paragraph 29).
Regarding claim 4. Tabankin discloses to: 
encrypt the image data based on the biometric feature data, thereby generating encrypted image data, with a predetermined encryption algorithm, thereby associating the biometric feature data with the image data (“data 304 would then be encrypted by the encryption device 320. Data may also be received from a retina scanner 302 or a fingerprint scanner 301”, paragraph 41, “more involved methodologies may be used to provide more security. This can be accomplished by encrypting the data before it is inserted, or by using a randomizing algorithm to decide where to insert the data”, paragraph 26).
Regarding claim 11. Claim 11 is rejected for the same reasons and rational as provided for above in claim 1.Regarding claim 12. Claim 12 is rejected for the same reasons and rational as provided for above in claim 2.Regarding claim 13. Claim 13 is rejected for the same reasons and rational as provided for above in claim 3.Regarding claim 14. Claim 14 is rejected for the same reasons and rational as provided for above in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-10 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabankin as applied to claim 1 above, and further in view of US PG Pub 2014/0304505 to Dawson.

Regarding claim 5. Tabankin does not provide to: generate a key for decrypting the image data based on the predetermined encryption algorithm.
However, Dawson, in the same area of watermarking and encryption of image data, teaches generate a key for decrypting the image data based on the predetermined encryption algorithm (“a composite algorithm is used, some of the algorithms may use keys and other may not. The composite encryption logic creation process incorporates the keys, when they are used, into the logic descriptor that actuates the dynamic class loading that auto encrypts and auto decrypts”, paragraph 198, “ the encryption algorithm is the same as the Decryption algorithm, and if the particular algorithm selected uses keys, the encryption key is the same key as the Decryption key. Moreover, encryption and/or decryption by default may include one or more encryption algorithms”, paragraph 203).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabankin’s watermarking and encryption of image data to include: generate a key for decrypting the image data based on the predetermined encryption algorithm.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tabankin’s watermarking and encryption of image data by the teaching of Dawson because of the following reasons: (a) encrypting a data stream or file is to obstruct access by a person not entitled to receive it, (paragraph 2, Dawson); and (b)  No matter what the data is, be it a fingerprint, an iris scan, a digital photo, or a video clip, it is beneficial to know where the information was collected, when the information was collected and who collected the information. These questions allows the information to be easily verified, as taught by Tabankin at paragraph 5.
Regarding claim 6. Dawson discloses wherein the key is based on a public and private key pair (“A different method from the embodiments is to securely connect computers by causing a central server to transmit private keys or public keys to a pair of computers to engage in encrypted communication”, paragraph 391).Regarding claim 7. Dawson discloses (“With the elapsed time information available to B, B's Stream Processor Class looks back in time in the snapshot files corresponding to datacast streams x and y to find the relevant zone in the snapshot file that time tags that correspond to, the time when the bytes matches in the snapshots were discovered on A. A hash table associates the time tags and the information that B has extracted from the timestamp array. Using the hash table, the Stream Processor Class "zeroes in" on the sequence of time tag segments in the snapshot files of x and y”, paragraph 1038).Regarding claim 8. The image processing circuitry of claim 7 further configured to: generate metadata based on the hash (“The encryption meta-file is sent using the terrestrial transmission means, as previously described”, paragraph 830).Regarding claim 9. The image processing circuitry of claim 8 further configured to: merge the metadata with the biometric feature data, thereby associating the biometric feature data with the image data (“creating an operative meta-logic for the metafiles dedicated to that case when it is commenced”, paragraph 1473).Regarding claim 10. Dawson discloses wherein the metadata is further based on at least one of a position of the user, a point of time, and an identity of the imaging device (“With the elapsed time information available to B, B's Stream Processor Class looks back in time in the snapshot files corresponding to datacast streams x and y to find the relevant zone in the snapshot file that time tags that correspond to, the time when the bytes matches in the snapshots were discovered on A. A hash table associates the time tags and the information that B has extracted from the timestamp array. Using the hash table, the Stream Processor Class "zeroes in" on the sequence of time tag segments in the snapshot files of x and y”, paragraph 1038).Regarding claim 15. Claim 15 is rejected for the same reasons and rational as provided for above in claim 5.Regarding claim 16. Claim 16 is rejected for the same reasons and rational as provided for above in claim 6.Regarding claim 17. Claim 17 is rejected for the same reasons and rational as provided for above in claim 7.Regarding claim 18. Claim 18 is rejected for the same reasons and rational as provided for above in claim 8.Regarding claim 19. Claim 19 is rejected for the same reasons and rational as provided for above in claim 9.

Regarding claim 20. Claim 20 is rejected for the same reasons and rational as provided for above in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2005/0144134 to Hirano discloses where a data handling method is presented, which prevents unauthorized use of digital content, and in particular, prevents unauthorized secondary use of cache files stored in PCs of users who have downloaded digital content from a web server, and prevents secondary use by dead-copying of image data that is presented on a display. The data handling method includes a step of associating display content of data to be distributed with user environment information, and generating data generation information related to a method for reproducing data based on the display content; a step of processing the data to be distributed based on the data generation information, storing the data generation information in the data to be distributed, and layering and distributing the data; a step of obtaining the user environment information and looking up the data generation information included in the distributed data to select a data reproduction method; and a step of reproducing the distributed data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672